The State of




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     October 8, 2015

                                   No. 04-15-00513-CR

                                   Edward HOUSTON,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014CR7827
                     Honorable Kevin M. O'Connell, Judge Presiding


                                     ORDER
      The Appellant’s pro se motion to appoint appellate counsel is deemed MOOT.



                                                 _________________________________
                                                 Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court